Citation Nr: 9919912	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from January 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the informal hearing presentation, the representative 
requested that evidence submitted by the veteran directly to 
the Board be considered a claim for special monthly 
compensation [sic] based on being housebound.  The Board does 
not have original jurisdiction of such a claim.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999).  Therefore, this issue is 
referred to the RO for such action as may be appropriate.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In a VA Form 9 received in January 1994, the 
appellant checked a box indicating that she wanted a hearing 
before the Board.  She also checked a box indicating that she 
wanted her hearing to be held at the RO, and she requested a 
hearing before a hearing officer.  She has been accorded a 
hearing before a hearing officer.  In a letter dated August 
22, 1997, the Board requested clarification from the veteran 
as to whether or not she wanted to attend a hearing before 
the Board.  She was advised that if she did not respond in 30 
days, the Board would assume that she wanted a hearing before 
the Board at the regional office and would make arrangements 
to have the case remanded for such a hearing.  The veteran's 
letter of August 30, 1997 to the Board, and subsequent 
letters, did not clarify or withdraw the hearing request.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the appellant due process, the case must be 
remanded to the RO for scheduling a hearing before a Member 
of the Board.

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the appellant for a hearing 
before a traveling Member of the Board to 
be scheduled in accordance with applicable 
law.  See 38 U.S.C.A. § 7107(d) (West 
Supp. 1999).


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She is, however, free to 
submit additional evidence or argument on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


